Mr. Presiding Justice Barry delivered the opinion of the court. This is an action on a note payable to appellee and purporting to have been executed by appellant and others. Appellant was the only one sued and the- trial resulted in a verdict and judgment in favor of appellee. Appellant says that the only question involved is whether or not appellee proved by a preponderance of the evidence that appellant signed the note in question. We have carefully considered that question and are of the opinion that there is ample evidence to support the verdict. We must say, however, that the question has not been properly preserved, and if we had reached the conclusion that there was not sufficient evidence to support the verdict it would be our duty to affirm the judgment. In a jury trial if it is desired to save for review the question of the sufficiency of the evidence to sustain the verdict, the losing party must make a motion for a new trial, and, upon its being overruled, except to said ruling, and include such motion, order overruling the same and his exception thereto, together with the evidence, in a bill of exceptions. Yarber v. Chicago & A. R. Co., 235 Ill. 589; People v. Gabrys, 329 Ill. 101. The bill of exceptions contains the motion for a new trial, but it does not contain the ruling of the court thereon or an exception thereto. For the reasons aforesaid the judgment is affirmed. Affirmed.